AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page | of | [5

tt
A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America - JUDGMENT IN A CRIMINAL CASE |
y. (For Offenses Committed On or After November 1, 1987)

Omar Francisco Baez-Elisaldez Case Number; 3:19-mj-24635

Jennifer L Coon
Defendant’ ‘s Attorney
' ate

 

REGISTRATION NO, 92156298 _t

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

 

 

 

 

i £ at
C] was found guilty to count(s) SOUTMEHN D STRICT Se Sxuroga
after a plea of not guilty. ee :
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): |
Title & Section Nature of Offense Count Number(s)
831325 - ILLEGAL ENTRY (Misdemeanor) l
C] The defendant has been found not guilty on count(s)
C] Count(s) : dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be .
imprisoned for a term of:

“ft
L] TIME SERVED x MV days

Assessment: $10 WAIVED & Fine: WAIVED oe
XJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, ___ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this-jtidgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

. . | Tuesday, December 17, 2019
f a Date of Imposition of Sentence

fi . de 4
aa i

: fi vf / f
Received /// J

£3USM / HONORABLE BARRY M. KURREN”
UNITED STATES MAGISTRATE JUDGE |

 

Clerk’s Office Copy , a 3:19-mj-24635

 
